Exhibit 10.1

 

VEECO INSTRUMENTS INC. 2010 STOCK INCENTIVE PLAN

NOTICE OF PERFORMANCE RESTRICTED STOCK UNIT AWARD (2019)

Veeco Instruments Inc. (the “Company”) is pleased to confirm the award to the
employee named below (the “Grantee”) of Restricted Stock Units (the “Award”),
subject to the terms and conditions of this Notice of Performance Restricted
Stock Unit Award (2019) (the “Notice”), the Veeco Instruments Inc. 2010 Stock
Incentive Plan, as amended from time to time (the “Plan”) and the Veeco
Instruments Inc. Terms and Conditions of Restricted Stock Unit Award (2019) (the
“Terms and Conditions”) attached hereto, as follows.  Unless otherwise provided
herein, the terms in this Notice shall have the same meaning as those defined in
the Plan.

Grantee:

 

Date of Award:

March 14, 2019

Target Number of Restricted Stock Units Awarded (the “Units”):

 

Performance Period:

March 14, 2019 to March 13, 2022

 

The Units shall be earned based on the Company’s Three Year Total Shareholder
Return (“TSR”) versus the Three Year TSR of the Russell 2000 Index (the “Index”)
measured at the end of the Performance Period.  Subject to the Grantee’s
Continuous Service and other limitations set forth in this Notice, the Terms and
Conditions and the Plan, the Units shall be earned and will “vest” in accordance
with the schedules set forth in Exhibit A.  For purposes of this Notice and the
Terms and Conditions, the term “vest” shall mean, with respect to any Units,
that such Units are no longer subject to forfeiture to the Company.  If the
Grantee would become vested in a fraction of a Unit, such Unit shall not vest
until the Grantee becomes vested in the entire Unit.

Except as may otherwise be specifically provided for under the terms of any
other agreement or policy between the Company and the Grantee, vesting shall
cease upon the date the Grantee terminates Continuous Service for any reason,
including death or Disability, and in the event the Grantee terminates
Continuous Service for any reason, including death or Disability, any unvested
Units held by the Grantee at the time of such termination of the Grantee’s
Continuous Service shall be forfeited.

Additional Provisions:

This Award shall be subject to the terms and conditions set forth in the Plan
and the Terms and Conditions, including, without limitation, the Forfeiture for
Restricted Activity, Clawback, Governing Law, and Venue and Jurisdiction
provisions of Sections 2.2,  2.3, 4.1 through 4.5, 6.5, and 6.6 of the Terms and
Conditions. 







--------------------------------------------------------------------------------

 



 

IMPORTANT NOTICE

Grantee must sign this Notice and return it to the Company’s Sr. Vice President,
Human Resources on or before April 14, 2019.  Return your executed Notice to:
Robert Bradshaw by mail at Terminal Drive, Plainview, New York 11803, or email
at RBradshaw@Veeco.com.

 

PLEASE NOTE THAT YOUR ACCEPTANCE OF THE AWARD WILL ALSO CONSTITUTE ACCEPTANCE
OF, AND AGREEMENT TO BE BOUND BY THE TERMS AND CONDITIONS GOVERNING THE
PERFORMANCE RESTRICTED STOCK UNIT AWARD, INCLUDING WITHOUT LIMITATION, THE
RESTRICTED ACTIVITY, CLAWBACK, GOVERNING LAW, AND VENUE AND JURISDICTION
PROVISIONS OF SECTIONS 2.2,  2.3, 4.1 through 4.5, 6.5, AND 6.6 OF THE TERMS AND
CONDITIONS.

 

 

VEECO INSTRUMENTS INC.

 

 

 

Picture 3 [veco20190331ex101629dff001.jpg]

 

 

 

 

Name:

Robert W. Bradshaw

 

Title:

Sr. Vice President Human Resources

 

 

 

 

 

 

 

 

Grantee    

Date

 

 

 



 

--------------------------------------------------------------------------------

 



VEECO INSTRUMENTS INC. 2010 STOCK INCENTIVE PLAN

TERMS AND CONDITIONS OF

RESTRICTED STOCK UNIT AWARD (2019)

These TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD (2019) (these “Terms
and Conditions”) apply to any award by Veeco Instruments Inc., a Delaware
corporation (the “Company”), of Restricted Stock Units, subject to certain
restrictions pursuant to the Veeco Instruments Inc. 2010 Stock Incentive Plan
(as it may be amended from time to time, the “Plan”), which specifically
references these Terms and Conditions.

ARTICLE 1

ISSUANCE OF UNITS

The Company hereby issues to the Grantee (the “Grantee”) named in the Notice of
Performance Restricted Stock Unit Award (2019) (the “Notice”) an award (the
“Award”) of Restricted Stock Units, as set forth in the Notice (the “Units”),
subject to the Notice, these Terms and Conditions, and the terms and provisions
of the Plan, which is incorporated herein by reference.  Unless otherwise
provided herein, the terms in these Terms and Conditions shall have the same
meaning as those defined in the Plan.

ARTICLE 2

CONVERSION OF UNITS AND ISSUANCE OF SHARES

2.1        General.  Subject to Sections 2.2 through 2.4 below, one share of
Common Stock shall be issuable for each Unit subject to the Award (the “Shares”)
upon vesting.  Immediately thereafter, or as soon as administratively feasible,
the Company will transfer the appropriate number of Shares to the Grantee after
satisfaction of any required tax or other withholding obligations.  Any
fractional Unit remaining after the Award is fully vested shall be discarded and
shall not be converted into a fractional Share.  Notwithstanding the foregoing,
the relevant number of Shares shall be issued no later than March 15th of the
year following the calendar year in which the Award vests.  The Company may
however, in its sole discretion, make a cash payment in lieu of the issuance of
the Shares in an amount equal to the value of one share of Common Stock
multiplied by the number of Units subject to the Award.  The number of Shares
covered by the Award shall be proportionately adjusted for any stock dividend
affecting the Shares in accordance with Section 10 of the Plan.

2.2        Forfeiture for Restricted Activity.  The Grantee acknowledges that
the Company is making this Award of additional compensation, among other
reasons, to provide an incentive to the Grantee to remain with and to promote
the best interests of, the Company, and to protect the Company’s assets,
including its goodwill, Confidential Information (as defined below) and trade
secrets, which are legitimate business interests of the Company, and that
engaging in “Restricted Activities” (as described in Article 4 below), would be
detrimental to the legitimate business interests of the Company.  Therefore, in
exchange for this Award,  notwithstanding anything to the contrary in these
Terms and Conditions or otherwise, if the Grantee engages in “Restricted
Activities” (as described in Sections 4.1 through 4.5 below), (a) all unvested
Units will immediately be forfeited, and (b) the Grantee shall be required to
(i) return to the Company, within 10 business days after the Company’s request
to Grantee therefor, all Shares received



 

--------------------------------------------------------------------------------

 



pursuant to the Award that are owned, directly or indirectly, by the Grantee,
any Cash Dividend Equivalents, and any cash payment made in lieu of the issuance
of the Shares, and (ii) pay to the Company, within 10 business days of the
Company’s request to the Grantee therefor, an amount equal to the excess, if
any, of the aggregate after-tax proceeds (taking into account all amounts of tax
that would be recoverable upon a claim of loss for payment of such proceeds in
the year of repayment) the Grantee received upon the sale or other disposition
of all Shares received pursuant to the Award (the “After-Tax Proceeds”).  The
forfeiture for Restricted Activity provisions of this Section 2.2 and Article 4
shall survive and continue to apply beyond settlement of all Awards under the
Plan, any termination or expiration of this Award for any reason, and after the
provisions of any employment or other agreement between the Company and the
Grantee have lapsed.

2.3        Clawback.  This Award, all Units received pursuant to the Award, all
shares of Common Stock received pursuant to the Award that are owned, directly
or indirectly, by the Grantee, any cash payments made in lieu of the issuance of
the Shares, any Cash Dividend Equivalents, and any After-Tax Proceeds shall be
subject to the Compensation Recoupment Policy, established by the Company, as
amended from time to time, or any similar or successor policy.

2.4        Delay of Issuance of Shares.  The Company shall delay the issuance of
any Shares under this Article 2 to the extent necessary to comply with Section
409A(a)(2)(B)(i) of the Code (relating to payments made to certain “specified
employees” of certain publicly-traded companies); in such event, any Shares  to
which the Grantee would otherwise be entitled during the six (6) month period
following the date of the Grantee’s termination of Continuous Service will be
issuable on the first business day following the expiration of such six (6)
month period.

ARTICLE 3

RIGHT TO SHARES

Except as set forth herein, the Grantee shall not have any right in, to or with
respect to any of the Shares (including any voting rights) issuable under the
Award until the Award is settled by the issuance of such Shares to the
Grantee.  Notwithstanding the foregoing, while one or more Shares remain subject
to this Award, the Grantee shall have the right to accrue Cash Dividend
Equivalents.  For purposes herein, a “Cash Dividend Equivalent” means, for each
Share subject to the Award, a cash payment equal to the cash dividend, if any,
that would become payable to the Grantee with respect to such Share had the
Grantee been the holder of such Share on the record date for such cash
dividend.  Cash Dividend Equivalents will be subject to all of the terms and
conditions of the Award, including that the Cash Dividend Equivalents will vest,
become payable, and be subject to forfeiture and clawback upon the same terms
and at the same time as the Units to which they relate.

ARTICLE 4

FORFEITURE FOR RESTRICTED ACTIVITY

4.1        Restricted Activity.  For the avoidance of doubt, the Company and the
Grantee agree that the Grantee is free to engage in the activities described in
this Article 4 and that the Company will not seek to enjoin or otherwise stop
the Grantee from engaging in any such Restricted Activities (provided, however,
that the Company reserves such rights as may exist at



 

--------------------------------------------------------------------------------

 



law or in equity and/or pursuant to any other agreement entered into between the
Company and the Grantee, including, without limitation, in the Veeco Instruments
Inc. Employee Confidentiality and Inventions Agreement (“ECIA”)), but that if
the Grantee engages in such activities the Company shall have all of the rights
set forth in Section 2.2 with respect to the Award, all Shares or cash received
pursuant to the Award, and any After-Tax Proceeds. 

4.2        Company Information.  During the term of employment with the Company
and for five years thereafter, the Grantee will not use or disclose to any
individual or entity any Confidential Information (as defined below) of the
Company except (i) in the performance of the Grantee’s duties for the Company,
(ii) as authorized in writing by the Company, or (iii) as required by law or
legal process, provided, that, prior to any such required disclosure, the
Grantee will notify the Company of the requirement to disclose and, if
requested, the Grantee will cooperate with the Company’s efforts to prevent or
limit such disclosure.  The Grantee understands that “Confidential Information”
means any information that: (a) is disclosed to, learned by, or created by the
Grantee in connection with the Grantee’s employment with the Company (or a
predecessor company now owned by or part of the Company), and (b) the Company
treats as proprietary, private or confidential.  Confidential Information may
include, without limitation, information relating to the Company’s products,
services and methods of operation, the identities and competencies of the
Company’s employees, customers and suppliers, trade secrets, know-how,
processes, Inventions and the Company Related Inventions (each as defined in the
ECIA), techniques, data, sketches, plans, drawings, chemical formulae, computer
software, financial information, operating and cost data, research databases,
selling and pricing information, business and marketing plans, and information
concerning potential acquisitions, dispositions or joint ventures.  The Grantee
further understands that “Confidential Information” does not include any of the
foregoing items that has become publicly known or made generally available
(provided that information will not cease to be “Confidential Information” as a
result of the Grantee’s breach of confidentiality).  The Grantee will promptly
notify the Company if the Grantee becomes aware of any unauthorized use or
disclosure of Confidential Information.

4.3        Third Party Information.    The Grantee recognizes that the Company
has received and in the future will receive from its customers, suppliers and
trading partners their confidential or proprietary information subject to a duty
on the Company’s part to maintain the confidentiality of such information and to
use it only for certain limited purposes.  The Grantee agrees to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person or entity or to use it except as necessary in carrying
out the Grantee’s work for the Company consistent with the Company’s agreement
with such third party.

4.4        Non-Competition.  During employment with the Company and for one year
thereafter, (a) the Grantee will not own, manage, work for or otherwise
participate in any business whose products, services or activities compete with
the current or currently contemplated products, services or activities of the
Company in any state or country in which the Company sells products or conducts
business and (x) in which the Grantee was involved or (y) with respect to which
the Grantee had access to Confidential Information, in each case, during the 5
years prior to termination, provided, however, that the Grantee may own up to 1%
of the securities of any such public company (but without otherwise
participating in the activities of such enterprise); and (b) the Grantee will
not, for himself or any other person: (i) induce or try to



 

--------------------------------------------------------------------------------

 



induce any customer, supplier, licensor or business relation to stop doing
business with the Company or otherwise interfere with the relationship between
the Company and any of its customers, suppliers, licensors or business
relations; or (ii) solicit the business of any person known by the Grantee to be
a customer of the Company, whether or not the Grantee had personal contact with
such person, with respect to products or activities that compete with the
products or activities of the Company in existence or contemplated at the time
of termination of the Grantee’s Continuous Service.  The Grantee agrees that
this covenant is reasonable with respect to its scope, geographical area, and
duration.

4.5        Non-Solicitation.  During employment with the Company and for one
year thereafter, the Grantee will not, for himself or any other person: (a)
induce or try to induce any employee to leave the Company or otherwise interfere
with the relationship between the Company and any of its employees, or (b)
employ or engage as an independent contractor, any current or former employee of
the Company, other than former employees who have not worked for the Company
within the past year.  The Grantee agrees that this covenant is reasonable with
respect to its scope and duration.

4.6        Severability.  The invalidity or unenforceability of any Section,
paragraph, or provision (or any part thereof) of the Notice or these Terms and
Conditions shall not affect the validity or enforceability of any one or more of
the other paragraphs or provisions (or other parts thereof), and all other
provisions shall remain in full force and effect.  If any provision of the
Notice or these Terms and Conditions is held to be excessively broad, then such
provision shall be reformed and construed by limiting and reducing it so as to
be enforceable to the maximum extent permitted by law. 

4.7        Notice of Immunity under the Defend Trade Secrets Act and Other
Protected Rights.  The Grantee understands that, in accordance with the Defend
Trade Secrets Act of 2016, the Grantee will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (a) is made (i) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding.  The Grantee also understands that if the Grantee
ever files a lawsuit for retaliation by the Company for reporting a suspected
violation of law, the Grantee may disclose trade secrets to the Grantee’s
attorney and use the trade secret information in the court proceeding provided
the Grantee: (a) files any document containing the trade secret under seal; and
(b) does not disclose the trade secret, except pursuant to court order.  Grantee
understands that nothing contained in the Notice, these Terms and Conditions, or
the Plan limits Grantee’s ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). Grantee further understands that nothing in
the Notice, these Terms and Conditions, or the Plan limits Grantee’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.  Nothing in the Notice, these Terms and Conditions, or the Plan limits
Grantee’s right to receive an award for information provided to any Government
Agencies.



 

--------------------------------------------------------------------------------

 



ARTICLE 5

TAXES

5.1        Tax Liability.  The Grantee is ultimately liable and responsible for
all taxes owed by the Grantee in connection with the Award, regardless of any
action the Company or any Related Entity takes with respect to any tax
withholding obligations that arise in connection with the Award.  Neither the
Company nor any Related Entity makes any representation or undertaking regarding
the treatment of any tax withholding in connection with any aspect of the Award,
including the grant, vesting, assignment, release or cancellation of the Units,
the delivery of Shares, the payment of any Cash Dividend Equivalents, the
subsequent sale of any Shares acquired upon vesting and the receipt of any
dividends or dividend equivalents.  The Company does not commit and is under no
obligation to structure the Award to reduce or eliminate the Grantee’s tax
liability.

5.2        Payment of Withholding Taxes.  Prior to any event in connection with
the Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any social insurance, employment tax, payment on account or other
tax-related obligation (the “Tax Withholding Obligation”), the Grantee must
arrange for the satisfaction of the amount of such Tax Withholding Obligation in
a manner acceptable to the Company.

(a)        By Share Withholding.  If permissible under Applicable Law, the
Grantee authorizes the Company to, upon the exercise of its sole discretion,
withhold from those Shares otherwise issuable to the Grantee the whole number of
Shares sufficient to satisfy the applicable Tax Withholding Obligation.  The
Grantee acknowledges that the withheld Shares may not be sufficient to satisfy
the Grantee’s Tax Withholding Obligation.  Accordingly, the Grantee agrees to
pay to the Company or any Related Entity as soon as practicable, including
through additional payroll withholding, any amount of the Tax Withholding
Obligation that is not satisfied by the withholding of Shares described above.

(b)        By Sale of Shares.  Unless the Grantee determines to satisfy the Tax
Withholding Obligation by some other means in accordance with clause (iii)
below, the Grantee’s acceptance of this Award constitutes the Grantee’s
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to, upon the exercise of Company’s
sole discretion, sell on the Grantee’s behalf a whole number of Shares from
those Shares issuable to the Grantee as the Company determines to be appropriate
to generate cash proceeds sufficient to satisfy the applicable Tax Withholding
Obligation.  Such Shares will be sold on the day such Tax Withholding Obligation
arises (e.g., a vesting date) or as soon thereafter as practicable.  The Grantee
will be responsible for all broker’s fees and other costs of sale, and the
Grantee agrees to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale.  To the extent the
proceeds of such sale exceed the Grantee’s Tax Withholding Obligation, the
Company agrees to pay such excess in cash to the Grantee.  The Grantee
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the Grantee’s Tax Withholding
Obligation.  Accordingly, the Grantee agrees to pay to the Company or any
Related Entity as soon as practicable, including through additional payroll
withholding, any amount of the Tax Withholding Obligation that is not satisfied
by the sale of Shares described above.



 

--------------------------------------------------------------------------------

 



(c)        By Check, Wire Transfer or Other Means. At any time not less than
five (5) business days (or such fewer number of business days as determined by
the Administrator) before any Tax Withholding Obligation arises (e.g., a vesting
date), the Grantee may elect to satisfy the Grantee’s Tax Withholding Obligation
by delivering to the Company an amount that the Company determines is sufficient
to satisfy the Tax Withholding Obligation by (x) wire transfer to such account
as the Company may direct, (y) delivery of a certified check payable to the
Company, or (z) such other means as specified from time to time by the
Administrator.

Notwithstanding the foregoing, the Company or a Related Entity also may satisfy
any Tax Withholding Obligation by offsetting any amounts (including, but not
limited to, salary, bonus and severance payments) payable to the Grantee by the
Company and/or a Related Entity.  Furthermore, in the event of any determination
that the Company has failed to withhold a sum sufficient to pay all withholding
taxes due in connection with the Award, the Grantee agrees to pay the Company
the amount of such deficiency in cash within five (5) calendar days after
receiving a written demand from the Company to do so, whether or not the Grantee
is an employee of the Company at that time.

ARTICLE 6

OTHER PROVISIONS

6.1        Transfer Restrictions.  The Units may not be transferred in any
manner other than by will or by the laws of descent and distribution (if
permitted under the Plan).

6.2        No Right to Continued Employment.  Nothing in the Notice, these Terms
and Conditions or the Plan shall confer upon Grantee any right to continue in
the service of the Company or any Related Entity or shall interfere with or
restrict in any way the rights of the Company or any Related Entity, which are
hereby expressly reserved, to discharge Grantee at any time for any reason
whatsoever, with or without cause, except as may otherwise be provided by any
written agreement entered into by and between the Company and Grantee.

6.3        No Right to Future Awards.  Nothing in the Notice, these Terms and
Conditions or the Plan shall confer upon Grantee any right with respect to
future Awards under the Plan, or any right with respect to any other award under
any plan of the Company or any Related Entity.

6.4        Entire Agreement.  The Notice, the Plan, and these Terms and
Conditions constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  For the avoidance of
doubt, the restrictions set forth in Sections 4.1 through 4.5 above do not
supersede any other agreement between the Company and Grantee, including,
without limitation, the ECIA.  Nothing in the Notice, the Plan and these Terms
and Conditions (except as expressly provided therein) is intended to confer any
rights or remedies on any persons other than the parties.  Should any provision
of the Notice, the Plan or these Terms and Conditions be determined to be
illegal or unenforceable, such provision shall be enforced to the fullest extent
allowed by law and the other provisions shall nevertheless remain effective and
shall remain enforceable.





 

--------------------------------------------------------------------------------

 



6.5        Governing Law.  The Notice, the Plan and these Terms and Conditions
are to be construed in accordance with and governed by the internal laws of the
State of New York, without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of New York to the rights, duties, and obligations of the
parties. 

6.6        Venue and Jurisdiction.  The Company and the Grantee (the “parties”)
expressly agree that any suit, action, or proceeding arising out of or relating
to the Notice, the Plan or these Terms and Conditions shall be brought in the
United States District Court for the Eastern District of New York (or should
such court lack jurisdiction to hear such action, suit or proceeding, in a New
York state court in the County of Nassau) and that the parties shall submit to
the exclusive jurisdiction of such courts.  The parties irrevocably waive, to
the fullest extent permitted by law, any objection the party may have to the
laying of venue for any such suit, action or proceeding brought in such
court.  The parties agree and submit to personal jurisdiction in either
court.  The Parties further agree that this Venue and Jurisdiction is binding on
all matters related to the Notice, the Plan, or these Terms and Conditions and
may not be altered or amended by any other arrangement or agreement (including
an employment agreement) without the express written consent of Grantee and the
Company.  If any one or more provisions of this Section 6.6 shall for any reason
be held invalid or unenforceable, it is the specific intent of the parties that
such provisions shall be modified to the minimum extent necessary to make it or
its application valid and enforceable.

6.7        Construction.  The captions used in the Notice and these Terms and
Conditions are inserted for convenience and shall not be deemed a part of the
Award for construction or interpretation.  Except when otherwise indicated by
the context, the singular shall include the plural and the plural shall include
the singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

6.8        Administration and Interpretation.  Any question or dispute regarding
the administration or interpretation of the Notice, the Plan or these Terms and
Conditions shall be submitted by the Grantee or by the Company to the
Administrator.  The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

6.9        Waiver of Jury Trial.  THE PARTIES EXPRESSLY WAIVE ANY RIGHT THEY
HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. 

6.10      Severability.  The invalidity or unenforceability of any paragraph or
provision of these Terms and Conditions shall not affect the validity or
enforceability of any other paragraph or provision, and all other provisions
shall remain in full force and effect.  If any provision of these Terms and
Conditions is held to be excessively broad, then such provision shall be
reformed and construed by limiting and reducing it so as to be enforceable to
the maximum extent permitted by law.

6.11      Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid,



 

--------------------------------------------------------------------------------

 



addressed to the other party at its address as shown in these instruments, or to
such other address as such party may designate in writing from time to time to
the other party.

6.12      Nature of Award.  In accepting the Award, the Grantee acknowledges and
agrees that:

(a)        the Plan is established voluntarily by the Company, it is
discretionary in nature, and it may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan and
these Terms and Conditions;

(b)        the Award is voluntary and occasional and does not create any
contractual or other right to receive future awards of Units, or benefits in
lieu of Units, even if Units have been awarded repeatedly in the past;

(c)        all decisions with respect to future awards, if any, will be at the
sole discretion of the Company;

(d)        the Grantee’s participation in the Plan is voluntary;

(e)        the Grantee’s participation in the Plan shall not create a right to
any employment with the Grantee’s employer and shall not interfere with the
ability of the Company or the employer to terminate the Grantee’s employment
relationship, if any, at any time;

(f)        the Award is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any Related Entity;

(g)        in the event that the Grantee is not an Employee of the Company or
any Related Entity, the Award and the Grantee’s participation in the Plan will
not be interpreted to form an employment or service contract or relationship
with the Company or any Related Entity;

(h)        the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

(i)         in consideration of the Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award or diminution
in value of the Award or Shares acquired upon vesting of the Award, resulting
from termination of the Grantee’s Continuous Service by the Company or any
Related Entity (for any reason whatsoever and whether or not in breach of local
labor laws) and in consideration of the grant of the Award, the Grantee
irrevocably releases the Company and any Related Entity from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, then, by signing the Notice, the
Grantee shall be deemed irrevocably to have waived his or her right to pursue or
seek remedy for any such claim or entitlement;

(j)         in the event of termination of the Grantee’s Continuous Service
(whether or not in breach of local labor laws), the Grantee’s right to receive
Awards under the Plan and to vest in such Awards, if any, will terminate
effective as of the date that the Grantee is no longer



 

--------------------------------------------------------------------------------

 



providing services and will not be extended by any notice period mandated under
local law (e.g., providing services would not include a period of “garden leave”
or similar period pursuant to local law); furthermore, in the event of
termination of the Grantee’s Continuous Service (whether or not in breach of
local labor laws), the Administrator shall have the exclusive discretion to
determine when the Grantee is no longer providing services for purposes of this
Award;

(k)        the Company is not providing any tax, legal or financial advice, nor
is the Company making any recommendations regarding the Grantee’s participation
in the Plan or the Grantee’s acquisition or sale of the underlying Shares; and

(l)         the Grantee is hereby advised to consult with the Grantee’s own
personal tax, legal and financial advisers regarding the Grantee’s participation
in the Plan before taking any action related to the Plan.

6.13      Data Protection and Privacy.  The Grantee understands that the Company
may (a) collect, process, store, use and disclose Grantee’s personal data, (b)
make such data available to the Company’s affiliates and subsidiaries, as well
as to certain appropriate third parties who provide products or services to the
Company (for example, human resource service providers), and (c) transmit,
transfer and store such data to/on the Company’s information systems which may
be located outside Grantee’s home country, in countries which may have different
data protection and privacy laws than Participant’s home country.  Any such
collection, processing, storage, use, disclosure, transmission or transfer shall
be made only for lawful purposes, for example, managing Grantee’s employment
relationship with the Company and administering the Company’s compensation
programs.  For more information, please consult the Company’s applicable
policies covering personal data protection and privacy, as may be in effect from
time to time.

6.14      Language.  If the Grantee has received these Terms and Conditions or
any other document related to the Plan translated into a language other than
English and if the translated version is different than the English version, the
English version will control, unless otherwise prescribed by Applicable Law.

6.15      Amendment and Delay to Meet the Requirements of Section 409A.  The
Grantee acknowledges that the Company, in the exercise of its sole discretion
and without the consent of the Grantee, may amend or modify these Terms and
Conditions in any manner and delay the issuance of any Shares issuable pursuant
to these Terms and Conditions to the minimum extent necessary to meet the
requirements of Section 409A of the Code as amplified by any Treasury
regulations or guidance from the Internal Revenue Service as the Company deems
appropriate or advisable.  In addition, the Company makes no representation that
the Award will comply with Section 409A of the Code and makes no undertaking to
prevent Section 409A of the Code from applying to the Award or to mitigate its
effects on any deferrals or payments made in respect of the Units.  The Grantee
is encouraged to consult a tax adviser regarding the potential impact of Section
409A of the Code.

*  *  *  *  *

 

--------------------------------------------------------------------------------